FILED
                                                            OOURTGE APPEALS OW
                                                             STATE OF WASHINGTON

                                        2010 APR 16 AN 8:35
IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                No. 76574-4-1
                    Respondent,
                                                DIVISION ONE
             V.
                                                UNPUBLISHED OPINION
JESSE ADRIAN ZIESING,
DOB: 08/06/1998,

                    Appellant.                  FILED:     APR 1 6 2018


       PER CURIAM. Jesse Adrian Ziesing appeals the sentence imposed

following his conviction for attempted first degree burglary. He contends, and the

State concedes, that Ziesing is entitled to resentencing under the State Supreme

Court's recent decision in State v. Houston-Sconiers, 188 Wn.2d 1, 391 P.3d 409

(2017)(adult courts sentencing juveniles have absolute discretion to depart from

sentencing ranges and otherwise mandatory sentencing practices based on the

defendant's youth). Following the State's concession, Ziesing "knowingly and

voluntarily" withdrew his other argument on appeal. We accept the State's

concession and remand for resentencing.

       Remanded for resentencing.


                    For the Court: